United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS           May 21, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-51282
                         Summary Calendar



                       JACK FINGER, ET AL.,


                                                          Plaintiffs,

   JACK FINGER; NAZIRITE RUBEN FLORES PEREZ; TIM BUSHACKER; RON
  SCHULTZ; JAMES LANGFORD; CHARLES ELLEY; WILLIAM MANUEL; DAVID
            BENAVIDES; ELOISE BENAVIDES; ANDREA BARLOW,

                                              Plaintiffs-Appellants,

                              versus

  ED GARZA, Mayor, City of San Antonio, Individually and in his
          official capacity; CITY OF SAN ANTONIO, TEXAS,

                                              Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. SA-02-CV-956
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Jack Finger, Nazirite Ruben Flores Perez, and other plaintiffs

appeal the grant of summary judgment in their 42 U.S.C. § 1983 suit

in favor of Mayor Ed Garza and the City of San Antonio.              The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
plaintiffs argue that genuine issues of material fact existed as to

their claim that their First Amendment rights had been infringed

when Finger and Perez were not allowed to speak at public meetings

regarding   an    annexation   issue.        The   plaintiffs’     conclusory

allegation that Garza was “probably” motivated to stop them from

speaking    to   prevent    criticism   of     the    annexation    plan   is

insufficient to defeat summary judgment.           See Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).         Moreover, the

plaintiffs’ argument that they were denied their right to make

three-minute statements as provided by City Ordinance No. 93921

because that ordinance was arbitrarily applied to them fails.              The

plaintiffs offered no evidence to rebut the record evidence that

the annexation plan was listed as an agenda item, and thus that

Ordinance No. 93921’s content-neutral speaking limitation applied.

Because they concede that Ordinance No. 93921 is a reasonable time,

place, and manner restriction on the freedom of speech, summary

judgment for Garza on this claim was proper.          See Perry Educ. Ass’n

v. Perry Local Educators’ Ass’n, 460 U.S. 37, 45-46 (1983).

      The plaintiffs also argue that Garza unreasonably deprived

them of their right to speech guaranteed by TEX. LOC. GOV’T CODE

§§   43.0561,    43.124(a).     Grant   of    summary   judgment     for   the

defendants regarding the plaintiffs’ claims that state law had been

violated was proper.       See Cousin v. Small, 325 F.3d 627, 631 (5th

Cir.), cert. denied, 124 S. Ct. 181 (2003).

      The plaintiffs argue that their due process rights were

                                    2
violated because they had a right to speak under TEX. LOC. GOV’T CODE

§ 43.124(a) and Ordinance No. 93921.        Summary judgment was proper

because the record supports the conclusion that Perez and Finger

were denied the opportunity to speak about the annexation issue

because they had used up their allotted time speaking about other

agenda items.

     The plaintiffs also argue that their equal protection rights

were infringed because everyone else was allowed to comment on the

annexation plan.   However, the plaintiffs have offered no evidence

to show that similarly situated people, i.e., people who also had

used up their speaking limit under Ordinance No. 93921, were

allowed to speak regarding annexation.           See Wheeler v. Miller, 168

F.3d 241, 252 (5th Cir. 1999).

     Finally, the plaintiffs argue that Garza was not entitled to

qualified   immunity   and   that   the   City    was   liable   for   Garza’s

unconstitutional acts. These arguments fail because the plaintiffs

have not shown the violation of a constitutional right.            See Cantu

v. Jones, 293 F.3d 839, 845 (5th Cir. 2002).

     AFFIRMED.




                                     3